Exhibit 10.2

 

 

 

AMENDED AND RESTATED

INVESTOR RIGHTS AGREEMENT

by and among

RACKSPACE TECHNOLOGY, INC.,

SEARCHLIGHT CAPITAL II, L.P.,

SEARCHLIGHT CAPITAL II PV, L.P.

and

AP VIII INCEPTION HOLDINGS, L.P.

Dated as of August 4, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1

 

Definitions

     2  

Section 1.2

 

Interpretation

     6  

ARTICLE II DISPOSITIONS

     7  

Section 2.1

 

Disposition and Joinders

     7  

ARTICLE III [RESERVED]

     7  

ARTICLE IV GOVERNANCE AND ADDITIONAL AGREEMENTS

     7  

Section 4.1

 

Board Composition

     7  

Section 4.2

 

Matters Requiring Approval of the Sponsor Fund

     10  

Section 4.3

 

Assurances

     11  

ARTICLE V NOTICES

     11  

Section 5.1

 

Notices

     11  

ARTICLE VI CERTAIN OTHER AGREEMENTS

     11  

Section 6.1

 

Books and Records; Access

     11  

Section 6.2

 

Sharing of Information

     12  

Section 6.3

 

Confidential Information

     13  

ARTICLE VII MISCELLANEOUS

     15  

Section 7.1

 

GOVERNING LAW

     15  

Section 7.2

 

Binding Effect

     15  

Section 7.3

 

Amendment

     15  

Section 7.4

 

Termination

     15  

Section 7.5

 

Specific Performance

     16  

Section 7.6

 

Counterparts

     16  

Section 7.7

 

Severability

     16  

Section 7.8

 

Further Assurances

     16  

Section 7.9

 

Submission to Jurisdiction

     16  

Section 7.10

 

Waiver

     17  

Section 7.11

 

WAIVER OF JURY TRIAL

     17  

Section 7.12

 

Entire Agreement

     17  

Section 7.13

 

No Third Party Beneficiaries

     18  

Section 7.14

 

Changes in Company Group Equity Securities

     18  

Section 7.15

 

No Recourse

     18  

Section 7.16

 

Issuance of Additional Units to the SCP Investor

     18  

Section 7.17

 

Aggregation of Units

     19  

Section 7.18

 

Assignment

     19  

 

-i-



--------------------------------------------------------------------------------

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

This AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT dated as of August 4, 2020
(this “Agreement”), by and among (i) RACKSPACE TECHNOLOGY, INC., a Delaware
corporation (the “Company”), (ii) SEARCHLIGHT CAPITAL II, L.P., a Cayman Islands
limited partnership, and SEARCHLIGHT CAPITAL II PV, L.P., a Cayman Islands
limited partnership (the entities set forth in this clause (ii), collectively,
the “SCP Investor”), and (iii) AP VIII INCEPTION HOLDINGS, L.P., a Delaware
limited partnership (“AP VIII Holdings” and, together with any other member of
the Apollo Group (disregarding the Affiliate Exclusion) to whom Company Group
Equity Securities are Disposed or that otherwise owns or acquires record or
beneficial ownership of Company Group Equity Securities (other than any
Co-Invest HoldCo, except to the extent provided in Section 7.17), the “Sponsor
Fund”).

WHEREAS, the Company, the SCP Investor and the Sponsor Fund have entered into
the Investor Rights Agreement, dated as of November 3, 2016 (the “Original
Agreement”); and

WHEREAS, in connection with, and effective upon, the date of completion of the
initial public offering of the Company, the Company, the SCP Investor and the
Sponsor Fund wish to amend and restate the Original Agreement in its entirety to
set forth their agreements with respect to certain matters concerning the
Company.

NOW, THEREFORE, in consideration of the promises and of the mutual consents and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) As used in this Agreement:

“Affiliate” means, with respect to any Person, any Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. As used in this definition, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” means possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies
(whether through ownership of securities or any partnership or other ownership
interest, by contract or otherwise) of a Person. Notwithstanding the foregoing,
(1) except as otherwise specified herein, none of the Apollo Group, the Sponsor
Fund, the SCP Investor, any Permitted Transferee or the other Holders shall be
considered an Affiliate of (i) any portfolio company in which the Apollo Group,
the Sponsor Fund, the SCP Investor, any Permitted Transferee, such other Holders
or any of their respective investment fund affiliates have made a debt or equity
investment (and vice versa), (ii) any limited partner of, non-managing member
of, or other similar direct or indirect investor in the Apollo Funds, the SCP
Investor, any Permitted Transferee or any of their respective alternative
investment vehicles or (iii) any portfolio company in which any limited partner
of, non-

 

-2-



--------------------------------------------------------------------------------

managing member of, or other similar direct or indirect investor in the Apollo
Group, the Sponsor Fund, the SCP Investor, any Permitted Transferee or the other
Holders or any of their respective affiliates have made a debt or equity
investment (and vice versa), and none of the Persons described in clauses
(i) through (iii) of this definition shall be considered an Affiliate of each
other (the exclusion in this clause (1), the “Affiliate Exclusion”) and (2) each
of the Holders (other than the Sponsor Fund and any Co-Invest HoldCo) shall not
be considered an Affiliate of the Company or any of its Subsidiaries, the
Sponsor Fund or the Apollo Group. Notwithstanding anything to the contrary
herein, to the extent that AGS would be considered an “Affiliate” of the Sponsor
Fund or any of its Affiliates, AGS shall not be considered such an “Affiliate”
of the Sponsor Fund or any of its Affiliates when AGS acts as a broker-dealer,
underwriter, placement agent, initial purchaser, arranger or lender or in any
similar role in the ordinary course of its business.

“AGS” means Apollo Global Securities, LLC, a Delaware limited liability company.

“Apollo Funds” means Apollo Investment Fund VIII, L.P., Apollo Overseas Partners
(Delaware 892) VIII, L.P., Apollo Overseas Partners (Delaware) VIII, L.P. and
Apollo Overseas Partners VIII, L.P.

“Apollo Group” means the Apollo Funds and the Sponsor Fund, collectively with
each of their respective Affiliates (other than the Company and its
Subsidiaries) (it being agreed that the Affiliate Exclusion shall apply to all
uses of the term “Apollo Group” in this Agreement unless otherwise specified).
Notwithstanding anything to the contrary herein, to the extent that AGS would be
considered a member of the “Apollo Group”, AGS shall not be considered such a
member of the “Apollo Group” when AGS acts as a broker-dealer, underwriter,
placement agent, initial purchaser, arranger or lender or in any similar role in
the ordinary course of its business.

“Apollo Group Related Person” means (x) any member of the Apollo Group
(disregarding the Affiliate Exclusion) or (y) any Person who is a general
partner, partner, managing director, manager, officer, director, employee or
principal of any member of the Apollo Group (disregarding the Affiliate
Exclusion) (including any Apollo Board Nominee) or any Affiliate (disregarding
the Affiliate Exclusion) of any of the foregoing (it being agreed that the
Affiliate Exclusion shall be disregarded for purposes of all uses of the term
“Apollo Group Related Person” in this Agreement). Notwithstanding anything to
the contrary herein, to the extent that AGS would be considered an “Apollo Group
Related Person”, AGS shall not be considered such an “Apollo Group Related
Person” when AGS acts as a broker-dealer, underwriter, placement agent, initial
purchaser, arranger or lender or in any similar role in the ordinary course of
its business.

“Board” means the Board of Directors of the Company.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in the City of
New York.

“Bylaws” means the second amended and restated bylaws of the Company, the same
as may be amended or restated from time to time.

“Charter” means the second amended and restated certificate of incorporation of
the Company, the same as may be amended or restated from time to time.

 

-3-



--------------------------------------------------------------------------------

“Co-Invest HoldCo” means AP Inception Co-Invest, L.P., a Delaware limited
partnership controlled by a member of the Apollo Group and any other investment
fund or account managed or advised by an Affiliate of the Sponsor Fund that is
organized for the purpose of co-investing in Company Group Equity Securities
alongside AP Inception Co-Invest, L.P. and AP VIII Holdings in the Company.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Company Confidential Information” means any confidential and proprietary
information, documents and materials of the Company and its Subsidiaries and all
of the foregoing’s respective employees, officers, directors, managers,
consultants, representatives, analyses, models, securities positions, purchases,
sales, investments, activities, business, affairs or other transactions or
matters, in each case that are provided by or on behalf of the Company.

“Company Group Equity Linked Securities” means (x) any securities convertible
into or exchangeable for, or any warrants or options or other rights to acquire,
any capital stock, voting securities or equity interests of the Company or any
of its Subsidiaries, (y) any warrants or options or other rights to acquire from
the Company or any of its Subsidiaries, or any other obligation of the Company
or any of its Subsidiaries to issue, deliver or sell, or cause to be issued,
delivered or sold, any Company Group Equity Securities or (z) any rights that
are linked in any way to the price of any Equity Securities of, or to the value
of or of any part of, or to any dividends or distributions paid on any capital
stock or other Equity Securities of, the Company or any of its Subsidiaries.

“Company Group Equity Securities” means any Equity Securities issued by the
Company or any of its Subsidiaries or Company Group Equity Linked Securities.

“Disposition” means any direct or indirect transfer, assignment, exchange, gift,
pledge, encumbrance, hypothecation or sale or any other disposition, of Company
Group Equity Securities, or any legal, economic or beneficial interest in any
Company Group Equity Securities (in each case, whether by merger, consolidation
or otherwise, whether held in its own right or by its representative and whether
voluntary or involuntary or by operation of law). “Dispose” and “Disposed” have
correlative meanings.

“Equity Securities” has the meaning ascribed to such term in Rule 405
promulgated under the Securities Act as in effect on the date hereof.

“Governmental Authority” means any international, national, federal, state,
provincial or local governmental, regulatory or administrative authority,
agency, commission, court, tribunal, arbitral body or self-regulated entity
(including any stock exchange), whether domestic or foreign.

“Holder” means any Person holding Company Group Equity Securities.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, ordinance, code, decree,
order, judgment, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Authority and any order or decision of an
applicable arbitrator or arbitration panel.

 

-4-



--------------------------------------------------------------------------------

“Percentage Interest” means, with respect to any Holder at any time, the
percentage reflecting the share of such Holder’s economic interest in the
aggregate issued and outstanding Company Group Equity Securities.

“Permitted Transferee” means, with respect to either SCP Investor, any of
Searchlight, the other SCP Investor, any of their respective Affiliates (it
being understood that a Person shall not be deemed to be an Affiliate of
Searchlight or of an SCP Investor merely by virtue of also being a Holder of
Company Group Equity Securities) or any investment fund managed by Searchlight
or by any successor thereto; provided, that in no event shall any of the
following Persons be deemed a “Permitted Transferee”: (x) any portfolio company
in which any such Person or any of its Affiliates has made a debt or equity
investment or (y) any investment fund, vehicle or account managed or advised by
an Affiliate of the SCP Investor (or any successor thereto) that is organized
for the purpose of co-investing or syndicating its interest to third parties in
Company Group Equity Securities alongside the SCP Investor.

“Person” means any individual, corporation (including any non-profit
corporation), limited liability company, joint stock company, general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, firm, Governmental Authority or other enterprise, association,
organization or entity of any kind, whether domestic or foreign.

“Representative” means, with respect to any Person, the investors, financing
sources, partners, employees, officers, directors, managers, consultants and
representatives of such Person.

“Searchlight” means Searchlight Capital Partners, L.P., a Delaware limited
partnership.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Sponsor Fund Confidential Information” means any confidential and proprietary
information, documents and materials of the Sponsor Fund and its Subsidiaries
and all of the foregoing’s respective investors, financing sources, partners,
employees, officers, directors, managers, consultants, representatives,
analyses, models, securities positions, purchases, sales, investments,
activities, business, affairs or other transactions or matters, in each case,
that is provided to the SCP Investor or its Affiliates or Representatives in
connection with the SCP Investor’s investment in Company Group Equity Securities
by or on behalf of the Sponsor Fund.

“Subscription Agreement” means that certain Subscription Agreement, dated
November 3, 2016, between the SCP Investor and the Company, pursuant to which
the SCP Investor acquired shares of Common Stock.

“Subsidiary” means each Person in which another Person (a) owns or controls,
directly or indirectly, capital stock or other Equity Securities representing
more than 50% of the outstanding voting stock or other Equity Securities or
(b) is a general partner, manager, managing member or other controlling Person.

 

-5-



--------------------------------------------------------------------------------

Term

  

Section

Agreement

  

Preamble

AP VIII Holdings

  

Preamble

Apollo Board Nominee

  

4.1(b)

Company

  

Preamble

Director

  

4.1(a)

Information

  

6.1

Original Agreement

  

Recitals

Receiving Party

  

6.3(a)

Related Parties

  

7.15

Related Party

  

7.15

SCP Board Nominee

  

4.1(c)

SCP Investor

  

Preamble

SCP Investor Participants

  

4.1(c)

SCP Nomination Condition

  

4.1(c)

SCP Subsidiary Designee

  

4.1(c)

Sponsor Fund

  

Preamble

Sponsor Percentage Interest

  

4.1(b)

Section 1.2 Interpretation. Interpretation of this Agreement shall be governed
by the following rules of construction: (a) references to the terms Article,
Section, paragraph, Annex, and Exhibit are references to the Articles, Sections,
paragraphs, Annexes and Exhibits to this Agreement unless otherwise specified;
(b) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including Exhibits hereto; (c) references
to “$” or “Dollars” shall mean United States dollars; (d) the words “include,”
“includes,” “including” and words of similar import when used in this Agreement
shall mean “including without limitation,” unless otherwise specified; (e) the
word “or” shall not be exclusive; (f) references to “written” or “in writing”
include in electronic form; (g) provisions shall apply, when appropriate, to
successive events and transactions; (h) the headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) each of the Company, AP VIII Holdings and
the SCP Investor has participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or burdening either party by
virtue of the authorship of any of the provisions in this Agreement; (j) a
reference to any Person includes such Person’s permitted successors and assigns;
(k) references to “days” mean calendar days unless Business Days are expressly
specified; (l) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (m) the terms “party”, “party hereto”, “parties” and
“party hereto” shall mean a party to this Agreement and the parties to this
Agreement, as applicable, unless otherwise specified; (n) with respect to the
determination of any period of time, “from” means “from and including”; (o) any
deadline or time period set forth in this Agreement that by its terms ends on a
day that is not a Business Day shall be automatically extended to the next
succeeding Business Day; and (p) the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural. Unless otherwise specified, any agreement,
instrument or statute defined or referred to herein means such agreement,
instrument or statute as from time to time may be amended, supplemented,
restated or modified, including (in the case of agreements or instruments) by
waiver or consent and (in the case of statutes) by succession of comparable
successor statutes.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

DISPOSITIONS

Section 2.1 Disposition and Joinders. When any shares of Common Stock or other
Company Group Equity Securities are Disposed of to a Permitted Transferee:

(a) any Disposition or attempted or purported Disposition by the SCP Investor or
the Sponsor Fund in violation of this Agreement shall be null and void ab
initio, and the Company shall not be required to give effect to such attempted
or purported Disposition on the books and records of the Company;

(b) it shall be a condition of any Disposition by the SCP Investor (A) if the
transferee is not a party to this Agreement that such Disposition not be
effected unless and until such transferee has entered into a customary joinder
agreement to this Agreement and such further customary documentation, in the
reasonable judgment of the Company, as may be necessary to make such Person a
party hereto and bound by the obligations, and in accordance with
Section 7.18(b) entitled to the rights, of the SCP Investor set forth herein (in
each case, in a form satisfactory to the Sponsor Fund in its reasonable
discretion), (B) that the SCP Investor shall have complied with its obligations
set forth in this Agreement with respect to such Disposition and (C) such
Disposition complies with all requirements of applicable Law; and

(c) it shall be a condition of any Disposition by the SCP Investor that the
Disposition shall not impose material liability or material reporting
obligations on the Company or any Holder in any jurisdiction, whether domestic
or foreign, or result in the Company or any Holder becoming subject to the
jurisdiction of any court or governmental entity anywhere (other than for
matters in connection with such Disposition), other than the jurisdictions,
courts and governmental entities in which the Company or such Holder, as
applicable, is then subject to such liability, reporting obligation or
jurisdiction.

ARTICLE III

[RESERVED]

ARTICLE IV

GOVERNANCE AND ADDITIONAL AGREEMENTS

Section 4.1 Board Composition.

(a) General. Each member of the Board (each, a “Director”) of the Company shall
serve for the time periods set forth in the Charter or Bylaws. Subject to
Section 4.2, without limiting the Sponsor Fund’s or the SCP Investor’s rights
pursuant to this Section 4.1, the Board may increase or decrease its size in
accordance with the provisions of the Charter and Bylaws. The Charter and Bylaws
and the organizational documents of the Company’s Subsidiaries, as they may be
amended from time to time subject to the terms and conditions of this Agreement,
shall not at any time be inconsistent with the terms of this Agreement.

 

-7-



--------------------------------------------------------------------------------

(b) Nomination by the Sponsor Fund. For so long as the Percentage Interest of
the Sponsor Fund (for the avoidance of doubt, together with any Co-Invest
HoldCo) (the “Sponsor Percentage Interest”) is at least 5%, the Sponsor Fund
shall have the right, but not the obligation, to nominate for election to the
Board by the Company’s stockholders a number of Directors (any such nominee, an
“Apollo Board Nominee”) that equals the Sponsor Percentage Interest multiplied
by the total number of Directors comprising the Board (for the avoidance of
doubt, including any vacancies and newly created directorships), and rounded up
to the nearest whole number. No delay by the Sponsor Fund in nominating its
Apollo Board Nominees shall impair its right to subsequently nominate its Apollo
Board Nominees. In the event that the Sponsor Fund has nominated less than the
total number of nominees the Sponsor Fund shall be entitled to nominate pursuant
to this Section 4.1(b), the Sponsor Fund shall have the right, at any time, to
nominate such additional nominees to which it is entitled, in which case, the
Company and the Directors shall take all necessary corporate actions, to the
fullest extent permitted by applicable law, to (x) enable the Sponsor Fund to
nominate and effect the election or appointment of such additional individuals,
whether by increasing the size of the Board, or otherwise, and (y) effect the
election or appointment of such additional individuals nominated by the Sponsor
Fund to fill such newly-created directorships or to fill any other existing
vacancies.

(c) Nomination by the SCP Investor. The SCP Investor shall have the right, but
not the obligation, to (i) nominate for election to the Board by the Company’s
stockholders one (1) Director (the “SCP Board Nominee”) and (ii) designate one
(1) member of the board of directors (or other similar body) of any Subsidiary
to which the Sponsor Fund appoints any director (the “SCP Subsidiary Designee”
and, together with the SCP Board Nominee, the “SCP Investor Participants”), in
each case, for so long as the SCP Investor holds at least 50% of the shares of
Common Stock (subject to Section 7.14) that the SCP Investor subscribed for
pursuant to the Subscription Agreement (the “SCP Nomination Condition”, it being
understood that the SCP Nomination Condition can only fail to be satisfied as a
result of Dispositions by the SCP Investor and not the issuance of additional
Company Group Equity Securities) and subject to applicable SEC and stock
exchange rules and standards (provided, however, that the SCP Investor
Participants shall not be required to be “independent” for purposes of such
rules and standards). The SCP Board Nominee shall be designated as a Class III
director pursuant to the classified board structure provided in Section 5.03 of
the Charter, unless the SCP Investor otherwise provides its prior written
consent for the SCP Board Nominee to be in a different class. No delay by the
SCP Investor in nominating or designating an SCP Investor Participant shall
impair its right to subsequently nominate or designate the SCP Investor
Participants. In the event that the SCP Investor has not nominated the nominee
the SCP Investor shall be entitled to nominate pursuant to this Section 4.1(c),
the SCP Investor shall have the right, at any time, to nominate the nominee to
which it is entitled, in which case, the Company and the Directors shall take
all necessary corporate actions, to the fullest extent permitted by applicable
law, to (x) enable the SCP Investor to nominate and effect the election or
appointment of such individual, whether by increasing the size of the Board, or
otherwise, and (y) effect the election or appointment of such additional
individual nominated by the SCP Investor to fill such newly-created directorship
or to fill any other existing vacancy. In the event that the SCP Nomination
Condition is no longer satisfied, the SCP Investor shall have no right to
nominate the SCP Investor Participants and the SCP Investor shall take all

 

-8-



--------------------------------------------------------------------------------

actions necessary, appropriate or otherwise reasonably requested by the Company
or the Sponsor Fund to cause the SCP Investor Participants to resign or be
removed from the boards and committees of the Company and its Subsidiaries. The
SCP Board Nominee and SCP Subsidiary Designee shall be entitled to the same
notice and information rights as all other members of the board of directors (or
other similar body) of the Company or its applicable Subsidiary or any member of
the applicable committee thereof. The SCP Investor and the SCP Investor
Participants will be entitled to customary expense reimbursement (including in
respect of director expenses) on the same terms as Apollo Group Related Persons
(including Apollo Board Nominees) and reasonable expenses of counsel in the
event of any action for which legal advice is appropriate, and the SCP Board
Nominee and SCP Subsidiary Designee shall be entitled to indemnification,
exculpation and advancement on the same terms as the Apollo Board Nominees, as
applicable.

(d) Vacancies. In the event that a vacancy is created at any time by the death,
resignation, removal, disqualification or other cause of any Apollo Board
Nominee or SCP Board Nominee, including the failure of any Apollo Board Nominee
or SCP Board Nominee to be elected, the Sponsor Fund or the SCP Investor, as
applicable, shall have the right to designate a replacement to fill such vacancy
(but only if the Sponsor Fund or the SCP Investor, as applicable, would be then
entitled to nominate such designee pursuant to Section 4.1(b) or Section 4.1(c),
as applicable). The remaining Directors and the Company shall, to the fullest
extent permitted by applicable law, take all actions necessary at any time and
from time to time to cause the vacancy created thereby to be filled by the
individual so designated and to cause the Board to elect such designee to the
Board as soon as possible.

(e) Assurances. The Company agrees, to the fullest extent permitted by
applicable law, to include in the slate of nominees recommended by the Board for
election at any meeting of stockholders (and in any election by written consent)
called for the purpose of electing directors the persons nominated pursuant to
this Section 4.1 and to nominate and recommend each such individual to be
elected as a Director as provided herein, and to use the same efforts to cause
the election of such nominees as it uses to cause other nominees recommended by
the Board to be elected, including soliciting proxies or consents in favor
thereof. The Company is entitled, solely for the purposes set forth in this
Section 4.1(e), to identify such individual as an Apollo Board Nominee or an SCP
Board Nominee pursuant to this Agreement. The Company and the Directors shall,
to the fullest extent permitted by applicable law, take all actions necessary at
any time and from time to time so that (i) an Apollo Board Nominee will not be
removed from the Board without the approval of the Sponsor Fund, so long as the
Sponsor Percentage Interest is at least 5%, and (ii) an SCP Board Nominee will
not be removed from the Board without the approval of the SCP Investor
(provided, that the SCP Nomination Condition is satisfied).

(f) Corporate Opportunities. The Charter (and equivalent organizational
documents of each Subsidiary of the Company) shall at all times include a waiver
of any interest or expectancy of the Company or any such Subsidiary in, or in
being offered an opportunity to participate in, any business opportunity, and of
any other “corporate opportunity” or similar restriction, in favor of the SCP
Investor, the Sponsor Fund, and their respective Affiliates (disregarding the
Affiliate Exclusion) and the respective Representatives of the foregoing to the
fullest extent permitted by law, including pursuant to Section 122(17) of the
Delaware General Corporation Law.

 

-9-



--------------------------------------------------------------------------------

Section 4.2 Matters Requiring Approval of the Sponsor Fund. For so long as the
Sponsor Percentage Interest is at least 33%, without the prior written approval
of the Sponsor Fund, the Company shall not, and shall (to the extent applicable)
cause each of its Subsidiaries not to:

(a) increase or decrease the size of the Board;

(b) incur indebtedness for borrowed money, in a single transaction or a series
of related transactions, aggregating to more than $100 million, except for
(i) borrowings under a revolving credit facility that has previously been
approved or is in existence (with no increase in maximum availability) on the
date of closing of the Company’s initial public offering or (ii) intercompany
indebtedness;

(c) issue additional Common Stock or Company Group Equity Securities of the
Company or any of its Subsidiaries where the value of any such issuance exceeds
$50 million in any single issuance, or an aggregate amount of $100 million
during a calendar year, other than (A) any award under any stockholder-approved
equity compensation plan or (B) any intra-company issuance among the Company and
its wholly-owned Subsidiaries;

(d) other than in the ordinary course of business with vendors, customers and
suppliers, enter into or effect any (A) acquisition by the Company or any
Subsidiary of the equity interests or assets of any Person, or the acquisition
by the Company or any Subsidiary of any business, properties, assets, or
Persons, in one transaction or a series of related transactions or
(B) disposition of assets of the Company or any Subsidiary or the shares or
other equity interests of any Subsidiary, in each case where the amount of
consideration for any such acquisition or disposition exceeds $50 million in any
single transaction, or an aggregate amount of $100 million in any series of
transactions during a calendar year;

(e) hire or terminate the Chief Executive Officer or the Chief Financial Officer
of the Company or designate any Chief Executive Officer or Chief Financial
Officer of the Company;

(f) merge or consolidate with or into any other entity, or transfer (by lease,
assignment, sale or otherwise) all or substantially all of the Company’s and its
Subsidiaries’ assets, taken as a whole, to another entity, or enter into or
agree to undertake any transaction that would constitute a “Change of Control”
(or similar term) as defined in the Company’s or its Subsidiaries’ principal
credit facilities or note indentures (other than, in each case, transactions
among the Company and its wholly-owned Subsidiaries);

(g) undertake any liquidation, dissolution or winding up of the Company;

(h) effect any material change in the nature of the business of the Company and
its Subsidiaries, taken as a whole; or

(i) amend, modify or repeal (whether by merger, consolidation or otherwise) any
provision of the Charter, the Bylaws or equivalent organizational documents of
its Subsidiaries in a manner that adversely affects any affiliates of the
Sponsor Fund.

 

-10-



--------------------------------------------------------------------------------

Section 4.3 Assurances. The Company and the Directors shall, to the fullest
extent permitted by applicable law, take all actions necessary at any time and
from time to time ensure that the Charter and Bylaws and the organizational
documents of the Company’s Subsidiaries facilitate and implement the terms and
conditions of, and do not at any time conflict with any provision of, this
Agreement.

ARTICLE V

NOTICES

Section 5.1 Notices. In the event a notice or other document is required to be
sent hereunder to the Company, to the Sponsor Fund or to the SCP Investor, such
notice or other document shall be given in writing, shall be either personally
delivered to the Company, to the Sponsor Fund or to the SCP Investor, as
applicable, or delivered by an established delivery service by which receipts
are given or mailed by first-class mail, postage prepaid, or sent by electronic
mail, addressed to the party entitled to receive such notice or other document
pursuant to the contact information for each party set forth on Annex I hereto.
All notices, other communications or documents shall be deemed to have been duly
given: (i) at the time delivered by hand, if personally delivered; (ii) when
sent, if by electronic mail (except if any error or “bounce back” electronic
mail message is received by the sender and, in such case, upon actual receipt by
the party to whom such notice or document is being sent); (iii) five
(5) Business Days after having been deposited in the mail, postage prepaid, if
mailed by first class mail; and (iv) on the first Business Day with respect to
which a reputable air courier guarantees delivery; provided, however, that
notices of a change of address shall be effective only upon receipt. Without
limiting the foregoing, each of the Company, the Sponsor Fund and the SCP
Investor agrees to receive notice under the Charter and Bylaws or under the
Delaware General Corporation Law, or under the organizational documents and
applicable entity law of any Subsidiary of the Company, by electronic
transmission at the e-mail address on file with the Company, and the SCP
Investor covenants and agrees to keep a current e-mail address on file with the
Company for such purpose.

ARTICLE VI

CERTAIN OTHER AGREEMENTS

Section 6.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles, subject to Section 6.3 hereof. For
each of the Sponsor Fund and the SCP Investor, (a) in the case of the Sponsor
Fund, for so long as it beneficially owns 3% or more of the outstanding shares
of Common Stock, and (b) in the case of the SCP Investor, until the later of
(i) it no longer beneficially owns 3% or more of the outstanding shares of
Common Stock and (ii) the SCP Nomination Condition is no longer satisfied, the
Company shall, and shall cause its Subsidiaries to, (A) permit the Sponsor Fund
or the SCP Investor, as applicable, and, in each case, its respective designated
representatives, at reasonable times and upon reasonable prior notice to the
Company, to inspect, review and/or make copies and extracts from the books and
records of the Company or any of such Subsidiaries and to discuss the affairs,
finances and condition of the Company or any of such Subsidiaries with the

 

-11-



--------------------------------------------------------------------------------

officers of the Company or any such Subsidiary and (B) upon the written request
of the Sponsor Fund or the SCP Investor, provide the Sponsor Fund or the SCP
Investor, as applicable, in addition to other information that might be
reasonably requested by the Sponsor Fund or the SCP Investor, as applicable,
from time to time, (i) direct access to the Company’s auditors and officers,
(ii) quarter-end reports to be provided within 45 days after the end of each
quarter, (iii) copies of all materials provided to the Board (or committee of
the Board) at the same time as provided to the Directors (or members of a
committee of the Board), (iv) access to appropriate officers and directors of
the Company and its Subsidiaries at such times as may be requested by the
Sponsor Fund or the SCP Investor, as applicable, as the case may be, for
consultation with the Sponsor Fund or the SCP Investor, as applicable, with
respect to matters relating to the business and affairs of the Company and its
Subsidiaries, (v) information in advance with respect to any significant
corporate actions, including, without limitation, extraordinary dividends, stock
redemptions or repurchases, mergers, acquisitions or dispositions of assets,
issuances of significant amounts of debt or equity and material amendments to
the Charter or Bylaws or the organizational documents of any of its
Subsidiaries, and to provide the Sponsor Fund or the SCP Investor, as
applicable, with the right to consult with the Company and its Subsidiaries with
respect to such actions, (vi) flash data to be provided within ten days after
the end of each quarter and (vii) to the extent otherwise prepared by the
Company, operating and capital expenditure budgets and periodic information
packages relating to the operations and cash flows of the Company and its
Subsidiaries (all such information so furnished pursuant to this Section 6.1,
the “Information”); provided, that each of the Sponsor Fund and the SCP Investor
may waive, in their sole discretion, in whole or in part, any right to receive
all or any portion of the Information contemplated by this Section 6.1 at any
time. The Company agrees to consider, in good faith, the recommendations of the
Sponsor Fund or the SCP Investor in connection with the matters on which the
Company is consulted as described above. Subject to Section 6.2, any Affiliate
of the Sponsor Fund or the SCP Investor (and any party receiving Information
from the Sponsor Fund or the SCP Investor) who shall receive Information shall
maintain the confidentiality of such Information in accordance with Section 6.3,
and the Company shall not be required to disclose any privileged Information of
the Company so long as the Company has used its commercially reasonable efforts
to enter into an arrangement pursuant to which it may provide such information
to the Sponsor Fund and the SCP Investor without the loss of any such privilege.

Section 6.2 Sharing of Information. Individuals associated with each of the
Sponsor Fund and the SCP Investor may from time to time serve on the Board or
the equivalent governing body of the Company’s Subsidiaries. The Company, on its
behalf and on behalf of its Subsidiaries, recognizes that such individuals
(a) will from time to time receive non-public information concerning the Company
and its Subsidiaries and (b) may (subject to the obligation to maintain the
confidentiality of such information in accordance with Section 6.3) share such
information with other individuals associated with the Sponsor Fund and the SCP
Investor, as applicable. Such sharing will be for the dual purpose of
facilitating support to such individuals in their capacity as Directors (or
members of the governing body of any Subsidiary) and enabling the Sponsor Fund
and the SCP Investor, as applicable, as equityholders, to better evaluate the
Company’s performance and prospects. The Company, on behalf of itself and its
Subsidiaries, hereby irrevocably consents to such sharing.

 

-12-



--------------------------------------------------------------------------------

Section 6.3 Confidential Information.

(a) Confidentiality Obligations. Each of the SCP Investor and the Sponsor Fund
agrees that all Company Confidential Information is proprietary and confidential
to the Company and the SCP Investor agrees that all Sponsor Fund Confidential
Information is proprietary and confidential to the Sponsor Fund. The (x) SCP
Investor (on behalf of itself, its Affiliates and its Representatives) agrees
that it will not, during or after the term of this Agreement, whether through an
Affiliate, Representative or otherwise, use Sponsor Fund Confidential
Information or Company Confidential Information or disclose Sponsor Fund
Confidential Information or Company Confidential Information to any Person for
any reason or purpose whatsoever and (y) the Sponsor Fund (on behalf of itself,
its Affiliates and its Representatives) (the SCP Investor in clause (x) and the
Sponsor Fund in clause (y), the “Receiving Party”) agrees that it will not,
during or after the term of this Agreement, whether through an Affiliate,
Representative or otherwise, use Company Confidential Information or disclose
Company Confidential Information to any Person for any reason or purpose
whatsoever, except, in the case of each of clauses (x) and (y):

(i) to authorized representatives and employees of the Company or its
Subsidiaries and as otherwise is proper in the course of performing the
Receiving Party’s obligations hereunder or under any other agreement between
such Receiving Party and the Company or its Subsidiaries, or as a member of the
board of directors of any of the foregoing for the purpose of discharging such
member’s fiduciary or other duties to the Company or its Subsidiaries, provided
such member acts in good faith and in a manner such member reasonably believes
to be in the best interests of the Company or its Subsidiaries;

(ii) as part of such Receiving Party’s bona fide reporting or review procedures,
or in connection with such Receiving Party’s or its Affiliates’ bona fide fund
raising or marketing (subject to the recipients thereof being bound by
substantially similar confidentiality obligations and use restrictions as set
forth herein);

(iii) in accordance with Section 6.2;

(iv) to such Receiving Party’s (or any of its Affiliates’) general partners,
partners, managing directors, managers, officers, directors, employees,
principals, Representatives, agents, auditors, attorneys or other advisors on a
“need to know” basis; provided, that the Receiving Party shall notify such
Persons of the confidential nature of such Company Confidential Information or
Sponsor Fund Confidential Information, as applicable, and its obligations
hereunder and instruct such Persons to abide by the confidentiality and use
restrictions set forth herein applicable to such Persons (unless such Persons
are otherwise already bound by a duty of confidentiality to such Receiving
Party),

(v) to any bona fide prospective purchaser of the Receiving Party or assets of
the Receiving Party or its Affiliates or the Company Group Equity Securities
held by such Holder, or bona fide prospective merger partner of such Receiving
Party or its Affiliates; provided, that such bona fide prospective purchaser or
bona fide prospective merger partner agrees to be bound by the provisions of
this Section 6.3;

 

-13-



--------------------------------------------------------------------------------

(vi) in connection with the performance of any party’s obligations under this
Agreement; or

(vii) as is required to be disclosed by order of a court of competent
jurisdiction, administrative body or governmental body, or by subpoena, summons
or legal process, or by law, rule or regulation (including as part of any
governmental or regulatory investigation or review, or to comply with SEC rules
or regulations); provided, that the Receiving Party required to make such
disclosure shall, to the extent legally permissible, provide to the Company and
the Sponsor Fund prompt written notice of any such requirement and shall
cooperate with the Company and the Sponsor Fund in seeking a protective order or
other appropriate remedy, to the extent applicable.

(b) Compliance of and Liability for Affiliates and Representatives. Each of the
Sponsor Fund and the SCP Investor shall cause their respective Affiliates to
abide by and comply with the provisions of this Section 6.3. The SCP Investor
shall (i) with respect to the Company Confidential Information, be liable to the
Company for any and all breaches of the confidentiality and use restrictions set
forth herein by the SCP Investor, its Affiliates and its and their
Representatives (including the SCP Investor Participants) and (ii) with respect
to the Sponsor Fund Confidential Information, be liable to the Sponsor Fund, in
each case, for any and all breaches of the confidentiality and use restrictions
set forth herein by the SCP Investor, its Affiliates and its and their
Representatives (including the SCP Investor Participants). The Sponsor Fund
shall, with respect to the Company Confidential Information, be liable to the
Company for any and all breaches of the confidentiality and use restrictions set
forth herein by the Sponsor Fund, its Affiliates, and its and their
Representatives. Notwithstanding anything to the contrary herein or otherwise,
any liability for breach of this Section 6.3 shall survive the termination of
this Agreement and shall continue in effect forthwith. Notwithstanding the
foregoing, no Person (including any investment fund managed by the Receiving
Party or its Affiliates or any portfolio company of any such investment fund)
shall be deemed to be a Representative of the Receiving Party for purposes of
this Section 6.3 or have any obligation hereunder unless such Person actually
receives Company Confidential Information or Sponsor Fund Confidential
Information, as applicable, from, or on behalf of, the Receiving Party. Further,
no Affiliate or portfolio company of the Receiving Party shall be deemed to be a
Representative hereunder for purposes of this Section 6.3 solely due to the fact
that one of the Receiving Party’s employees who has received or had access to
Company Confidential Information or Sponsor Fund Confidential Information, as
applicable, serves as an officer or member of the board of directors (or similar
governing body) of such Affiliate or portfolio company; provided, that such
employee does not provide Company Confidential Information or Sponsor Fund
Confidential Information, as applicable, to the other directors, officers or
employees of such Affiliate or portfolio company.

(c) For purposes of this Section 6.3, “Company Confidential Information” and
“Sponsor Fund Confidential Information” shall not include, with respect to any
Person, information: (A) which such Person (or its Affiliates) can demonstrate
was already in the possession of such Person (or its Affiliates) prior to its
receipt from the Company or any Subsidiary thereof lawfully and from a source
not subject to any confidentiality obligation to such Person, the Company, the
Sponsor Fund, their respective Affiliates or the foregoing’s respective
Representatives, (B) which such Person (or its Affiliates) can demonstrate was
learned from sources other than the Company, the Sponsor Fund, their respective
Affiliates or the foregoing’s

 

-14-



--------------------------------------------------------------------------------

respective Representatives and, that to the knowledge of such Person (or its
Affiliates), is not bound by any duty of confidentiality to any Person in
respect of such information, after such information was disclosed by the Company
or its Subsidiaries, (C) which is or becomes generally available to the public
or the participants in the industry in which the Company and its Subsidiaries
participate, other than as a result of a disclosure by such Person, any of its
Affiliates or any of its or its Affiliates’ respective Representatives in
violation hereof or (D) which is independently developed by such Person or its
Affiliates without use, reliance upon or reference to Company Confidential
Information, or Sponsor Fund Confidential Information, as applicable.

ARTICLE VII

MISCELLANEOUS

Section 7.1 GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT EVEN IF, UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

Section 7.2 Binding Effect. This Agreement shall be binding upon the Company,
each of the parties hereto, and their respective permitted successors and
assigns.

Section 7.3 Amendment. This Agreement may be amended, modified or supplemented,
and any provision hereof may be waived, from time to time by an instrument in
writing signed by the Company and the Sponsor Fund; provided, however, that any
such amendment, modification, supplement or waiver shall require the consent of
the SCP Investor if such amendment, modification, supplement or waiver (a) would
adversely affect the SCP Investor in any respect or (b) would disproportionately
benefit any other Holder or confer any benefit on any other Holder to which the
SCP Investor would not be entitled. Upon obtaining any such consent and without
any further action or execution by the SCP Investor, (x) any amendment,
modification, supplement or waiver of this Agreement may be implemented and
reflected in writing executed solely by the Company and the Sponsor Fund and
(y) each other party to this Agreement shall be deemed a party to and bound by
such amendment, modification, supplement or waiver. Notwithstanding anything to
the contrary in this Agreement, any addition of a transferee of the Company
Group Equity Securities in accordance with Article II shall not constitute an
amendment hereto and need be signed only by the Company and such transferee or
recipient.

Section 7.4 Termination. Unless earlier terminated by the mutual agreement of
all the parties hereto, this Agreement shall terminate with respect to each of
the Sponsor Fund and the SCP Investor, as applicable, upon such time it ceases
to own any Company Group Equity Securities. Except as otherwise provided herein,
if the Sponsor Fund or the SCP Investor Disposes of all of its Company Group
Equity Securities, the Sponsor Fund and the SCP Investor, as applicable, shall
cease to be a party to this Agreement and shall have no further rights or
obligations hereunder.

 

-15-



--------------------------------------------------------------------------------

Section 7.5 Specific Performance. Each party to this Agreement acknowledges that
a remedy at law for any breach or attempted breach of this Agreement will be
inadequate, agrees that each other party to this Agreement shall be entitled to
specific performance and injunctive and other equitable relief in case of any
such breach or attempted breach and further agrees to waive (to the extent
legally permissible) any legal conditions required to be met for the obtaining
of any such injunctive or other equitable relief (including posting any bond in
order to obtain equitable relief). Each party to this Agreement further agrees
not to raise as a defense or objection to the request or granting of such relief
that any breach of this Agreement is or would be compensable by an award of
money damages or that there is an adequate remedy at law.

Section 7.6 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same agreement. It shall not be necessary in making proof of this Agreement
to produce or account for more than one such counterpart. This Agreement may be
executed by facsimile or .pdf signature which shall constitute an original for
all purposes.

Section 7.7 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
otherwise unenforceable provisions shall be null and void as to such
jurisdiction. It is the intent of the parties, however, that any invalid,
illegal or otherwise unenforceable provisions be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, illegal or
otherwise unenforceable provisions but are valid and enforceable to the fullest
extent permitted by applicable Law.

Section 7.8 Further Assurances. Subject to the terms and conditions of this
Agreement, each party hereto shall do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments and other documents as any
other party hereto reasonably may request in order to carry out the provisions
of this Agreement and the consummation of the transactions contemplated hereby.

Section 7.9 Submission to Jurisdiction. Each of the parties hereto irrevocably
(i) consents to submit itself to the personal jurisdiction of the Delaware Court
of Chancery or, in the event (but only in the event) that the Delaware Court of
Chancery does not have subject matter jurisdiction over such legal action or
proceeding, the United States District Court for the District of Delaware or, in
the event (but only in the event) that such United States District Court for the
District of Delaware also does not have subject matter jurisdiction over such
legal action or proceeding, any Delaware state court sitting in New Castle
County, in connection with any matter based upon or arising out of this
Agreement or the actions of the parties hereof, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement in

 

-16-



--------------------------------------------------------------------------------

any court other than the courts of the State of Delaware, as described above.
Each of the parties hereto hereby agrees that service of any process, summons,
notice or document by U.S. registered mail to the addresses set forth in Annex I
shall be effective service of process for any suit or proceeding in connection
with this Agreement. Each party to this Agreement hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to serve process in accordance with this
Section 7.9, that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and to the fullest
extent permitted by applicable Law, that the suit, action or proceeding in any
such court is brought in an inconvenient forum, that the venue of such suit,
action or proceeding is improper, or that this Agreement, or the subject matter
hereof, may not be enforced in or by such courts and further irrevocably waives,
to the fullest extent permitted by applicable Law, the benefit of any defense
that would hinder, fetter or delay the levy, execution or collection of any
amount to which a party hereto is entitled pursuant to the final judgment of any
court having jurisdiction. Each party hereto expressly acknowledges that the
foregoing waiver is intended to be irrevocable under the Laws of the State of
Delaware and of the United States of America; provided, that each such party’s
consent to jurisdiction and service contained in this Section 7.9 is solely for
the purpose referred to in this Section 7.9 and shall not be deemed to be a
general submission to said courts or in the State of Delaware other than for
such purpose.

Section 7.10 Waiver. No course of dealing between or among the Company or its
Subsidiaries, the Sponsor Fund and the SCP Investor (or any of them) or any
delay in exercising any rights hereunder will operate as a waiver of any rights
of any party to this Agreement. The failure of any party to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

Section 7.11 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES
HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING
BROUGHT TO ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY
DOCUMENTS ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREIN.

Section 7.12 Entire Agreement. Except as otherwise expressly provided, this
Agreement sets forth the entire agreement of the parties hereto as to the
subject matter hereof and supersedes all previous and contemporaneous agreements
among all or some of the parties hereto, whether written, oral or otherwise, as
to such subject matter. Unless otherwise provided herein, any consent required
by any party hereto may be withheld by such party in its sole and absolute
discretion.

 

-17-



--------------------------------------------------------------------------------

Section 7.13 No Third Party Beneficiaries. Except as expressly provided in this
Agreement, none of the provisions in this Agreement shall be for the benefit of
or enforceable by any Person other than the parties to this Agreement, their
respective heirs, executors, administrators, successors and assigns and, with
respect to Section 7.15 only, Related Parties. The covenants and agreements
contained herein shall be binding upon and inure to the benefit of the heirs,
executors, administrators, successors and assigns of the respective parties
hereto.

Section 7.14 Changes in Company Group Equity Securities. If, and as often as,
there are any changes in the Company Group Equity Securities by way of a
dividend, distribution, stock split or combination, reclassification,
recapitalization, exchange or readjustment, whether in a merger, consolidation,
conversion or similar transaction, or by any other means, appropriate adjustment
shall be made in the provisions of this Agreement, as may be required, so that
the rights, privileges, duties and obligations hereunder shall continue with
respect to Company Group Equity Securities as so changed.

Section 7.15 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or otherwise, and notwithstanding the fact that
certain Holders may be partnerships, limited liability companies, corporations
or other entities, each party hereto covenants, agrees and acknowledges that no
recourse under this Agreement or any documents or instruments delivered by any
Person pursuant hereto or otherwise shall be had against any of the Sponsor
Fund’s, any Co-Invest HoldCo’s, Apollo Group’s (disregarding the Affiliate
Exclusion), the SCP Investor’s or any of the foregoing’s respective Affiliates’
(disregarding the Affiliate Exclusion) former, current or future direct or
indirect equity holders, controlling Persons, stockholders, directors, officers,
employees, agents, Affiliates (disregarding the Affiliate Exclusion), members,
financing sources, managers, general or limited partners or assignees (each, a
“Related Party” and, collectively, the “Related Parties”) (it being agreed that
the Affiliate Exclusion shall be disregarded for purposes of all uses of the
terms “Related Party” and “Related Parties” in this Agreement), in each case
other than (subject, for the avoidance of doubt, to the provisions of this
Agreement) each party hereto or any of its respective assignees under this
Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Related Parties, as such,
for any obligation or liability of any party hereto or any of its respective
assignees under this Agreement or any documents or instruments delivered by any
Person pursuant hereto for any claim based on, in respect of or by reason of
such obligations or liabilities or their creation; provided, however, that
nothing in this Section 7.15 shall relieve or otherwise limit the liability of
any party hereto or any of its respective assignees for any breach or violation
of its obligations under such agreements, documents or instruments.

Section 7.16 Issuance of Additional Units to the SCP Investor. If additional
Company Group Equity Securities are issued to the SCP Investor or the Sponsor
Fund at any time during the term of this Agreement, either directly or upon the
exercise or exchange of securities or loans of the Company (or its Subsidiary,
as applicable) exercisable for or exchangeable into Company Group Equity
Securities, such additional Company Group Equity Securities, as a condition to
their issuance, shall become subject to the terms and provisions of this
Agreement.

 

-18-



--------------------------------------------------------------------------------

Section 7.17 Aggregation of Units. All Company Group Equity Securities
beneficially owned by (a) the SCP Investor and its Permitted Transferees shall
be aggregated together and (b) the Sponsor Fund, any Co-Invest HoldCo and their
Affiliates shall be aggregated together, in each case for purposes of
determining the rights or obligations of the SCP Investor or the Sponsor Fund,
respectively, or the application of any restrictions to the SCP Investor or the
Sponsor Fund, respectively, under this Agreement in each instance in which such
right, obligation or restriction is determined in respect of or with reference
to any Percentage Interest or ownership of Company Group Equity Securities,
including in connection with any right pursuant to Article IV. All rights held
by the SCP Investor, its Affiliates or their respective Permitted Transferees
under this Agreement shall be exercised solely by the SCP Investor.

Section 7.18 Assignment.

(a) Notwithstanding anything to the contrary contained herein, the Sponsor Fund
may assign its rights or obligations, in whole or in part, under this Agreement
to any member of the Apollo Group (disregarding the Affiliate Exclusion). In the
event that any additional member of the Apollo Group (disregarding the Affiliate
Exclusion) (other than any Co-Invest HoldCo) becomes an owner of Company Group
Equity Securities, such Person shall, as a condition to acquiring such Company
Group Equity Securities, become party to this Agreement and this Agreement shall
be amended and restated to provide that such Person or a designee of such Person
shall have the same rights and obligations of the Sponsor Fund hereunder to the
extent of such Person’s ownership of Company Group Equity Securities.

(b) Notwithstanding anything to the contrary contained herein, the SCP Investor
may assign, in connection with a Disposition otherwise permitted hereby, (x) any
of its rights or obligations to any Permitted Transferee or (y) any of its
rights (other than the rights set forth in Article IV) to any transferee of
Company Group Equity Securities to whom the SCP Investor Disposes of at least
fifty percent (50%) of Company Group Equity Securities that it holds as of the
date of this Agreement (subject to Section 7.14). For the avoidance of doubt,
except as set forth in the immediately preceding sentence, the SCP Investor
shall be prohibited from assigning to any Person any right contained in this
Agreement.

[Signature pages follow.]

 

-19-



--------------------------------------------------------------------------------

This Agreement is executed by the Company and by the other parties hereto to be
effective as of the date first above written.

 

COMPANY RACKSPACE TECHNOLOGY, INC. By:   /s/ Stefanie Box   Name:   Stefanie Box
  Title:   Vice President, Deputy General   Counsel & Assistant Corporate
Secretary SPONSOR FUND AP VIII INCEPTION HOLDINGS, L.P. By:   AP VIII Inception
Holdings GP, LLC, its
general partner By:   /s/ Laurie Medley   Name:   Laurie D. Medley   Title:  
Vice President

 

Signature Page to Rackspace Technology, Inc. Investor Rights Agreement



--------------------------------------------------------------------------------

SCP INVESTOR SEARCHLIGHT CAPITAL II, L.P. By:   Searchlight Capital Partners II
GP, L.P., its general partner By:   Searchlight Capital Partners II GP, LLC, its
general partner By:   /s/ Darren Glatt   Name:   Darren Glatt   Title:  
Authorized Person SEARCHLIGHT CAPITAL II PV, L.P. By:   Searchlight Capital
Partners II GP, L.P., its general partner By:   Searchlight Capital Partners II
GP, LLC, its general partner By:   /s/ Darren Glatt   Name:   Darren Glatt  
Title:   Authorized Person

 

Signature Page to Rackspace Technology, Inc. Investor Rights Agreement



--------------------------------------------------------------------------------

ANNEX I

ADDRESSES FOR NOTICE

RACKSPACE TECHNOLOGY, INC.

1 Fanatical Place

City of Windcrest

San Antonio, Texas 78218

Attention: Stefanie Box, Assistant Secretary & Deputy General Counsel

AP VIII INCEPTION HOLDINGS, L.P.

c/o Apollo Management, L.P.

One Manhattanville Road, Suite 201

Purchase, New York 10577

Attention: Laurie D. Medley, Vice President

With respect to each of Rackspace Technology, Inc. and AP VIII Inception
Holdings, L.P., with

a copy to (which copy shall not constitute notice):

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

1285 Avenue of the Americas New York,

New York 10019-6064

Attention: Taurie M. Zeitzer and Brian Scrivani

Email: tzeitzer@paulweiss.com and bscrivani@paulweiss.com

 

SEARCHLIGHT CAPITAL II, L.P. SEARCHLIGHT CAPITAL II PV, L.P. 745 Fifth Avenue –
27th Floor New York, New York 10151 Attention:   

Darren Glatt

Nadir Nurmohamed

With a copy to (which copy shall not constitute notice):

 

WACHTELL, LIPTON, ROSEN & KATZ 51 West 52nd Street New York, New York 10019
Attention:    Steven A. Cohen    Victor Goldfeld    John L. Robinson Email:   
SACohen@wlrk.com    VGoldfeld@wlrk.com    JLRobinson@wlrk.com

 

Annex I